     Case 2:19-cv-00655-KJM-DB Document 22 Filed 04/12/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   Erica Guillen,                                         No. 2:19-cv-00655-KJM-DB
12                             Plaintiff,                   ORDER
13           v.
14
     Ricardo Colombana and Mirella Colombana,
15
                               Defendants.
16

17

18          The court granted the defendants’ motions to dismiss with leave to amend on October 10,

19   2019. ECF No. 21. Plaintiff was permitted twenty-one days to amend her complaint. No

20   amended complaint has been filed. Plaintiff is ordered to show cause within fourteen days why

21   this action should not be dismissed for failure to prosecute.

22          IT IS SO ORDERED.

23   DATED: April 12, 2021.

24




                                                      1
